DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Preliminary Remarks
The amendment filed on 11/19/2021 has been entered.  Claims 1, 11, and 13 have been amended, claims 2 and 8 have been canceled, and no new claims have added, therefore, claims 1, 3-7, and 9-14 remain pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0042253 A1-Hiller, and further in view of US 3472765 A-Budd et al. (hereafter Budd).
Claim 1: “A liquid filtration system for perfusion of a cell culture comprising:  5a bioreactor for holding a cell culture liquid;”:  Hiller disclose the present invention relates to a method of improving protein production by cultured cells, e.g., animal cells.  More specifically, the invention relates to a cell culture method wherein the cells are perfused for a period of time, either continuously or intermittently, and subsequently grown in a 
“a filter configured to filter cell culture liquid passing therethrough”: Hiller discloses a filtration device, e.g., ultrafiltration or microfiltration (Para. [0003], lines 13-15); passing the spent medium through a microfiltration device (Para. [0015], lines 3-4. Fig. 1).
“a perfusion pump configured to move cell culture liquid between the bioreactor and the filter;”:  Hiller discloses continuous perfusion pumps add fresh medium and remove spent medium continuously from the bioreactor (Para. [0062], lines 3-4), thus, the perfusion pump of Hiller is capable of moving cell culture liquid between the bioreactor and the filter.
“a liquid line providing fluidic communication between the bioreactor, 10perfusion pump and filter;”:  Hiller disclose a recirculation loop connected to the bioreactor, wherein the recirculation loop comprises a filtration device, e.g., ultrafiltration or microfiltration, and a permeate pump connecting the filtration device (Para. [0003], lines 13-16).

Regarding claim 1, Hiller teaches the invention discussed above.  Further, Hiller teaches a liquid line discussed above.  However, Hiller does not explicitly teach a bleed outlet.
For claim 1, Budd teaches an invention relating to systems and process for carrying out biological life reactions (Col. 1, lines 27-28) a bleed conduit 62 (Col. 4, line 29), which reads on the instant claim limitation of a bleed outlet.


Regarding claim 1, Hiller teaches the invention discussed above.  Further, Hiller teaches a perfusion pump discussed above and an outlet (Para. [0062], lines 3-4).  However, Hiller does not teach an additional outlet.
For claim 1, Budd teaches a bleed out (Col. 4, line 29), an outlet (withdrawal conduit 28, Col. 3, line 61) and an additional outlet withdrawal conduit 80 (Col. 4, line 40), which reads on the instant claim limitation of an additional outlet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include an additional out as taught by Budd, because Budd teaches a stream of the contents of reactor 10 is extracted through a withdrawal conduit 80 and is circulated by a pump 82 through a feed conduit 84 to the membrane separator (Col. 4, lines 40-42).

Claim 7: “wherein the liquid line 30 comprises a liquid uptake line through which cell culture liquid is extracted from the bioreactor; andWO 2018/015405PCT/EP2017/068165 17a liquid return line through which cell culture liquid is returned to the bioreactor; wherein the liquid uptake line and liquid return line together provide a circuit connecting the bioreactor, filter and perfusion pump, 5around which a cell culture liquid flows under the action of the perfusion pump 

Claim 9: “wherein the end of the liquid 10return line within the bioreactor is separated from the base of the bioreactor by a specified height (h).”:  Hiller disclose the perfusion loop is within the bioreactor and separated from the base of the bioreactor by a specified height illustrated below in annotated Fig. 1 below.

    PNG
    media_image1.png
    381
    577
    media_image1.png
    Greyscale


Claim 10: “wherein the perfusion pump is configured to selectively reverse the circulation of cell culture liquid within the system by removing cell culture liquid from the 

Regarding claim 10, Hiller teaches the invention discussed above in claim 9.  However, Hiller does not teach a bleed outlet.
For claim 10, Budd teaches a bleed conduit with a control valve 64 is incorporated in the separator loop of the circulation system (Col. 4, lines 29-30), which reads on the instant claim limitation of a bleed outlet provided on the liquid return line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include a bleed outlet provided on the liquid return line as taught by Budd, because Budd teaches the bleed conduit 62 serves to with draw such a valuable product from the reaction system (Col. 4, lines 32-33) and Budd teaches flow in the return loop of the system is governed by the need to avoid depletion of the biological population in the reactor (Col. 5, lines 73-75).

Claim 11: “A method for removing cell culture liquid from a liquid filtration system, the system comprising:  20a bioreactor for holding cell culture liquid;”:  Hiller disclose the present invention relates to a method of improving protein production by 
“a filter configured to filter cell culture liquid passing therethrough”: Hiller discloses a filtration device, e.g., ultrafiltration or microfiltration (Para. [0003], lines 13-15); passing the spent medium through a microfiltration device (Para. [0015], lines 3-4. Fig. 1); thus, the filter is capable of filtering cell culture liquid passing through.
“a perfusion pump configured to move cell culture liquid between the bioreactor and the filter;”:  Hiller discloses continuous perfusion pumps add fresh medium and remove spent medium continuously from the bioreactor (Para. [0062], lines 3-4), thus, the perfusion pump of Hiller is capable of moving cell culture liquid between the bioreactor and the filter.
“a liquid line providing fluidic communication between the bioreactor, 10 perfusion pump and filter;”:  Hiller disclose a recirculation loop connected to the bioreactor, wherein the recirculation loop comprises a filtration device, e.g., ultrafiltration (UF) or microfiltration (MF), and a permeate pump connecting the filtration device (Para. [0003], lines 13-16).
“operating the perfusion pump such that cell culture liquid is moved 30through the filter via the liquid line;”:  Hiller disclose the bioreactor has a recirculation loop installed with an MF (microfiltration) or UF (ultrafiltration) 

Regarding claim 11, Hiller teaches the invention discussed above.  Further, Hiller teaches a liquid line discussed above.  However, Hiller does not teach a bleed outlet.
For claim 11, Budd teaches a bleed conduit with a control valve 64 is incorporated in the separator loop of the circulation system (Col. 4, lines 29-30), which reads on the instant claim limitation of a bleed outlet provided on the liquid line and configured to provide means to remove cell culture liquid selectively from the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hiller and include a bleed outlet provided on the liquid line and configured to provide means to remove cell culture liquid selectively from the system as taught by Budd, because Budd teaches the bleed conduit 62 serves to with draw such a valuable product from the reaction system (Col. 4, lines 32-33) and Budd teaches flow in the return loop of the system is governed by the need to avoid depletion of the biological population in the reactor (Col. 5, lines 73-75).

Regarding claim 11, Hiller teaches the invention discussed above.  Further, Hiller teaches a perfusion pump discussed above and an outlet (Para. [0062], lines 3-4).  However, Hiller does not teach an additional outlet.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include an additional out as taught by Budd, because Budd teaches a stream of the contents of reactor 10 is extracted through a withdrawal conduit 80 and is circulated by a pump 82 through a feed conduit 84 to the membrane separator (Col. 4, lines 40-42).

Regarding claim 11, Hiller teaches the invention discussed above.  Further, Hiller teaches a perfusion pump, also discussed above.  However, Hiller does not teach opening and closing of the bleed outlet.  
For claim 11, Budd teaches a bleed conduit with a control valve 64 is incorporated in the separator loop of the circulation system (Col. 4, lines 29-30), where the control valve is capable of opening and closing the bleed conduit,  which reads on the instant claim limitation of opening and closing the bleed outlet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include a bleed outlet provided on the liquid return line as taught by Budd, because Budd teaches the bleed conduit 62 serves to with draw such a valuable product from the reaction system (Col. 4, lines 32-33).

s 3-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0042253 A1-Hiller, US 3472765 A-Budd et al. (hereafter Budd), and in further view of US 2009/0035856 A1-Galliher et al. (hereafter Galliher).
Regarding claim 3, modified Hiller teaches the invention discussed above in claim 1.  Further, modified Hiller teaches a bleed conduit discussed above.  However, modified Hiller does not teach a pinch valve.
For claim 3, Galliher teaches a continuous perfusion bioreactor system which comprises pinch valves (Para. [0114], lines 13-14), which reads on the instant claim limitation of a pinch valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include a pinch valve as taught by Galliher, because Galliher teaches additional ports such as progressive tubing pinch valves that are able to meter flow accurately can be used (Para. [0114], lines 8-11) and an apparatus, include a vessel or container, is connected to various sources of gases and the inlet gases may optionally pass through a filter, a flow meter, and/or a valve (Para. [0114], lines 1-3).

Regarding claim 4, modified Hiller teaches the invention discussed above in claim 3.  Modified Hiller teaches a first pinch valve discussed above.  However, modified Hiller does not teach a second pinch valve.
For claim 4, Galliher teaches a continuous perfusion bioreactor system which comprises pinch valves (Para. [0114], lines 13-14 ), which reads on the instant claim limitation of a second pinch valve.


Regarding claim 5, modified Hiller teaches the invention discussed above in claim 1.  However, modified Hiller does not teach one or more sensors configured to determine one or more parameters of a liquid in the system.
For claim 5, Galliher teaches the apparatus or vessel may include various sensors for controlling or monitoring one or more process parameters inside the apparatus or vessel (Para. [0103], lines 1-2), which reads on the instant clam limitation of one or more sensors configured to determine one or more parameters of a liquid in the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include sensors configured to determine one or more parameters of a liquid in the system as taught by Galliher, because Galliher teaches sensors and/or probes may be connected to a sensor electronics module, the output of which can be sent to a terminal board and/or a relay box; the results of the sensing operations may be input into a computer-implemented control system (e.g., a computer) for calculation and control of various 

Regarding claim 6, Hiller teaches the invention discussed above in claim 5.  However, modified Hiller does not teach wherein the parameters sensed by the one or more sensors include one or more of the following: liquid level, pressure, cell density, cell viability.
For claim 6, Galliher teaches the apparatus or vessel may include various sensors for controlling or monitoring one or more process parameters inside the apparatus or vessel such as, for example, pressure (Para. [0103], lines 1-3), which reads on the instant claim limitation of wherein the parameters sensed by the one or more sensors include one or more of the following: liquid level, pressure, cell density, cell viability.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include parameters sensed by the one or more sensors include one or more of the following: liquid level, pressure, cell density, cell viability as taught by Galliher, because Galliher teaches sensors and/or probes may be connected to a sensor electronics module, the output of which can be sent to a terminal board and/or a relay box; the results of the 

Regarding claim 12, Hiller teaches the invention discussed above in claim 11.  However, modified Hiller does not teach a first and a second pinch valve.
For claim 12, Galliher teaches a continuous perfusion bioreactor system which comprises pinch valves (Para. [0114], lines 13-14), which reads on the instant claim limitation of a first and a second pinch valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hiller and include a second pinch valve as taught by Galliher, because Galliher teaches additional ports such as progressive tubing pinch valves that are able to meter flow accurately can be used (Para. [0114], lines 8-11) and an apparatus, include a vessel or container, is connected to various sources of gases and the inlet gases may optionally pass through a filter, a flow meter, and/or a valve (Para. [0114], lines 1-3).

claim 12, Hiller teaches the invention discussed above in claim 11.  Further, Hiller teaches a first and a second pinch valve discussed above.  However, modified Hiller does not teach bleed outlet.
For claim 12, Budd teaches a bleed conduit with a control valve 64 is incorporated in the separator loop of the circulation system (Col. 4, lines 29-30), which reads on the instant claim limitation of a bleed outlet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hiller and include a bleed outlet provided on the liquid return line as taught by Budd, because Budd teaches the bleed conduit 62 serves to with draw such a valuable product from the reaction system (Col. 4, lines 32-33).

Claim 13: “wherein the system further comprises:  10a liquid uptake line through which cell culture liquid is extracted from the bioreactor under the action of the perfusion pump; and a liquid return line through which cell culture liquid is returned to the bioreactor under the action of the perfusion pump, the end of the liquid return line within the bioreactor being separated from the 15base of the bioreactor by a specified height (h); wherein the liquid uptake line and liquid return line together provide a circuit connecting the bioreactor, filter and perfusion pump, around which a liquid flows under the action of the perfusion pump during use;”:  Hiller disclose the perfusion loop recirculation pump continuously removes cell-containing medium from the bioreactor, pumps it through the tube side of the hollow fiber device, and returns the medium with slightly concentrated cells to the bioreactor (Para. [0086], lines 4-8).  Further, Hiller disclose the recirculation 

Regarding claim 13, Hiller teaches the invention discussed above in claim 11. Further, Hiller teaches a bleed outlet and a perfusion recirculation loop/resetting action via a pump discussed above. However, Hiller does not teach a first and a second pinch valve.
For claim 13, Galliher teaches a continuous perfusion bioreactor system which comprises pinch valves (Para. [0114], lines 13-14 ), which reads on the instant claim limitation of a first and a second pinch valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include a second pinch valve as taught by Galliher, because Galliher teaches additional ports such as progressive tubing pinch valves that are able to meter flow accurately can be used (Para. [0114], lines 8-11) and an apparatus, include a vessel or container, is connected to various sources of gases and the inlet gases may optionally pass through a filter, a flow meter, and/or a valve (Para. [0114], lines 1-3).

Regarding claim 14, Hiller teaches the invention discussed above in claim 11.  However, Hiller does not teach one or more sensors configured to determine one or more parameters of a liquid in the system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include sensors configured to determine one or more parameters of a liquid in the system as taught by Galliher, because Galliher teaches sensors and/or probes may be connected to a sensor electronics module, the output of which can be sent to a terminal board and/or a relay box; the results of the sensing operations may be input into a computer-implemented control system (e.g., a computer) for calculation and control of various parameters (e.g., temperature and weight/volume measurements) and for display and user interface (Para. [0108], lines 1-5) and Galliher teaches such a control system may also include a combination of electronic, mechanical, and/or pneumatic systems to control heat, air, and/or liquid delivered to or withdrawn from the disposable container as required to stabilize or control the environmental parameters of the process operation (Para. [0108], lines 5-9).

Regarding claim 14, Hiller teaches the invention discussed above in claim 11.  Further, Hiller teaches parameters sensed by one or more sensors discussed above.  However, Hiller does not teach opening and closing of a bleed outlet.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hiller and further include a bleed outlet provided on the liquid return line as taught by Budd, because Budd teaches the bleed conduit 62 serves to with draw such a valuable product from the reaction system (Col. 4, lines 32-33) and Budd teaches flow in the return loop of the system is governed by the need to avoid depletion of the biological population in the reactor (Col. 5, lines 73-75).


Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, specifically, the previous prior art reference of Zandstra has not been relied upon for the present rejection above.  
Regarding top of pg. 6 of Applicant’s arguments, referring to the secondary reference of Zandstra and the previous claim limitation of a syringe pump, presented in claims 1 and 9, and now removed from the current claims presented on 11/19/2021.  Since the claim limitation of a syringe pump has been removed from the present 
Moreover, pertaining to the incorporation of previously presented claim 2 limitation of an additional outlet in the perfusion pump.  The reference of Hiller does teach an outlet; however, an additional outlet is not explicitly taught by Hiller.  To address the latter claim limitation, the reference of Budd teaches two different outlets (an outlet (withdrawal conduit 28, Col. 3, line 61) and an additional outlet withdrawal conduit 80 (Col. 4, line 40), which does meet the claim limitation of an additional outlet.  Further, regarding the bottom of pg. 6 and the first paragraph of pg. 7, again, pertaining to the reference of Zandstra.  As mentioned above in this section, the limitation of a syringe pump has been deleted from the claims, and therefore, is not relied upon for the current rejection.  However, the limitation of an additional outlet has been addressed and discussed above via the reference of Budd.  Also, as mentioned previously, Hiller disclosed a perfusion pump, discussed above in the rejection.  Further, Hiller teaches an invention relating to methods and an apparatus for perfusion bioreactor, also discussed above.
Regarding paragraphs two and three of Applicant’s arguments, and pertaining to independent claim 11 and the amended claim limitation of an additional outlet in the perfusion pump, from canceled claim 2.  As discussed above, the additional outlet has been met by Budd, and Hiller teaches a perfusion pump. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799